Citation Nr: 0503282	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-16 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
September 1949.  He died in July 2000.  The appellant is the 
veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 decision of the Department of Veterans' 
affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the appellant's claim for entitlement to service 
connection for the cause of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to a request indicated on the appellant's 
substantive appeal (VA Form 9), received in October 2002, the 
claims file was transferred to the Board to schedule her for 
a Board hearing to be held in Washington, D.C.  Such hearing 
was scheduled for March 3, 2005.  However, after receiving 
the notice, the appellant faxed a request to the Board in 
early January 2005, indicating that, as she was unable to 
travel to Washington, she wanted a Board Videoconference 
hearing.  Thus, the case must be returned to the RO to 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2004).

Accordingly, the case is remanded for the following action:

The RO should schedule the appellant for 
a Board videoconference hearing in 
connection with her appeal. After 
completing necessary action on this 
hearing request, the RO should be return 
the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



